(=) DarrasLaw

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page1of8 Page ID#:1

_

oO ON On FF WS PD

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
PHILLIP S. BATHER #273236, PBather@DarrasLaw.com

DarrasLaw

3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
Telephone: (909) 390-3770
Facsimile: (909) 974-2121

Attorneys for Plaintiff
KOURTNEY SANKEY

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

KOURTNEY SANKEY,
Plaintiff,
vs.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA; and, ACE
CASH EXPRESS, INC. SHORT AND
LONG TERM DISABILITY INSURANCE
PLAN,

Defendants.

 

 

Plaintiff alleges as follows:

COMPLAINT FOR BENEFITS UNDER
AN EMPLOYEE WELFARE BENEFIT
PLAN

1. This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337
and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA”) as it involves a claim by

Plaintiff for Disability benefits under an employee benefit plan regulated and governed

under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.

§ 1331 as this action involves a federal question.

2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of

 

COMPLAINT
S
c
—
6
E
rc
Q

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 2of8 Page ID #:2

oOo © ON DO oO FF WH DY =

NM RO RO PO RN PD PDP PA DY |S ow ew elu ket kk
on Dm oO FP WwW DY |= CO O wDA NIN DO oO BR WD PHY =

the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.
Those avenues of appeal have been exhausted.

3. Plaintiff is informed and believes, and thereon alleges that the Defendant
plan named ACE CASH EXPRESS, INC. SHORT AND LONG TERM DISABLITY
INSURANCE PLAN (the “Plan”) is an employee welfare benefit plan established and
maintained by The Prudential Insurance Company of America to provide its employees
and those of its subsidiaries and affiliates, including Plaintiff, KOURTNEY SANKEY
(“Plaintiff’) with income protection in the event of a disability, and is the Plan
Administrator.

4. Plaintiff alleges upon information and belief that Defendant, THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA (“PRUDENTIAL?’), is, and at all
relevant times was, a corporation duly organized and existing under and by virtue of the
laws of the State of New Jersey, authorized to transact and transacting the business of
insurance in this state, and the Claims Administrator for the Plan.

5. Plaintiff further alleges that venue is proper in this district pursuant to 29
U.S.C. § 1132(e)(2) in that defendant PRUDENTIAL, who fully insured the Plan and who is
ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
about May 13, 1901, PRUDENTIAL has been registered as a corporation with the State of
California, has extensive contacts within the state, employs California residents, conducts
ongoing business within the state and therefore, may be found within the state.

6. At all relevant times Plaintiff was a citizen and resident of California, an
employee of Ace Cash Express, Inc., its successors, affiliates and/or subsidiaries, and a

participant in the Plan.

7. Based upon information and belief, Plaintiff alleges that at all relevant times
herein Plaintiff was covered under Group Insurance Contract Number G-50561-TX (“the
Policy”) that had been issued by Defendant PRUDENTIAL to the eligible participants
and beneficiaries of the Plan, including Plaintiff. The Policy is attached hereto as

Exhibit “A.”

-2-

 

COMPLAINT
é
t
G
G

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 3o0f8 Page ID#:3

oO DN DO FF WHO DY =|

NO BRO RO RD BRS DO KO PD PD |) | ows lle sk ea ee lk
oO NN DO OO F&F WO DHS |= CO GO WBN DO NN BR WH YS |= CO

8. The Plan provides a monthly benefit equivalent to sixty percent (60%) of
Plaintiff's monthly earnings less deductible sources of income following a 180-day
elimination period in the event of a disability.

9. The Plan defines “Disabled” as: “You are unable to perform the material
and substantial duties of your regular occupation due to your sickness or injury; you are
under the regular care of a doctor; and you have a 20% or more loss in your monthly
earnings due to that sickness or injury. After 24 months of payments, you are disabled
when Prudential determines that due to the same sickness or injury; you are unable to
perform the duties of any gainful occupation for which you are reasonably fitted by
education, training or experience; and you are under the regular care of a doctor.”

10. The Plan provides monthly benefits through the Employee’s Normal
Retirement Age.

11. Prior to her disability, Plaintiff was working as Sales Associate.

12. Plaintiff became disabled under the terms of the Plan on or about October
20, 2018, due to multiple sclerosis with multiple demyelinating lesions evident in
diagnostic studies, as well as paresthesias and intermittent numbness in both hands
and in the right lower extremity.

13. Plaintiff timely submitted a claim to PRUDENTIAL for payment of disability
benefits. Plaintiffs disability claim was supported by Plaintiff's physicians who had
personally examined her before opining she was disabled.

14. On or about August 12, 2019, PRUDENTIAL unreasonably and unlawfully
denied Plaintiff's long term disability claim. Plaintiff timely appealed.

15. On or about February 20, 2020, PRUDENTIAL unreasonably and
unlawfully upheld its denial of Plaintiff's long term disability benefits. Plaintiff timely
appealed with assistance from counsel.

16. On or about December 16, 2020, PRUDENTIAL again unreasonably and
unlawfully upheld its denial of Plaintiff's long term disability benefits.

17. In so doing, PRUDENTIAL unreasonably and unlawfully relied upon the

-3-

 

COMPLAINT
S
%
-
f=
G
Q

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 4of8 Page ID#:4

oO ON OO oO FR W DH =

MR PY BR PD KD PY PD PD PH |@& | & & ww 2 ood inh nw
ont Oo Nn FR WwW HY |= FD OO DAN ODO oO BR WHO HB |= OC

opinions of doctors who had never examined Plaintiff, who reviewed incomplete medical
records, and who were financially biased.

18. Additionally, PRUDENTIAL knew, or should have known, that the
documentation submitted to and obtained by PRUDENTIAL substantiated Plaintiff's
disability, including, but not limited to, the following:

19. On or about January 27, 2017, prior to Plaintiff becoming disabled, Plaintiff
reported to urgent care physician Michael Hinson, DO and reported full body numbness
over the past eight days, worse in her hands. That day, an MRI of the cervical spine
was performed. At C5-C6, a prominent posterior disc osteophyte complex indented the
thecal sac and the ventral cord, resulting in moderate to severe central canal narrowing
down to 7mm, along with left neural foraminal narrowing. There was evidence of T2
hyperintense signal within the central spinal cord, posterior to the C4-C5 intervertebral
disc. These findings raised suspicion for a demyelinating lesion in the region.

20. Onor about February 1, 2017, Plaintiff visited Board Certified Neurologist
Amir Sattar Khoiny, MD (“Dr. Khoiny”) and was diagnosed with demyelinating disease of
CNS, “likely multiple sclerosis.” Dr. Khoiny certified Plaintiff disabled.

21. On or about February 7, 2017, Plaintiff underwent a lumbar puncture with
Board Certified Neurologist David Hannauer, MD (“Dr. Hannauer’). Plaintiff's spinal tap
panel was positive for multiple sclerosis.

22. On or about February 15, 2017, an MRI of the cervical spine revealed a
cervical cord lesion and a disc osteophyte at C5-6, abutting the cord. An MRI of the
brain revealed a new T1 hypointense lesion in the right cerebellar hemisphere.

23. On or about February 22, 2017, Plaintiff returned to Dr. Khoiny and was
again certified disabled due to her multiple sclerosis. Plaintiff was started on Extavia for
treatment of multiple sclerosis.

24. Onor about October 20, 2018, Plaintiff presented to internist Roger Ong,
MD for pain over her neck and shoulders, attributed to multiple sclerosis. She was

diagnosed with demyelinating CNS disease and advised to follow up with neurology.

-4-

 

COMPLAINT
L_JarrasLaw

 

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page5of8 Page ID#:5

oO on Oo ON BP WH DN =|

Nh RO RO RD DD DD DD UNDUE eee see ke kel kl lk
on Oo mn Fk YO NYY Ss CO OO DON DW OH HR WO DB B&O

25. Onor about October 24, 2018, Plaintiff presented to Dr. Hannauer and
reported numbness in her right leg. Plaintiff's shoulders were also tense and she
experienced shooting pain in the right arm. Dr. Hannauer assessed paresthesias and
intermittent numbness in the hands and right lower extremity.

26. On or about October 24, 2018, an MRI of the cervical spine revealed a new
T2 bright lesion in the cervical cord just above C3-4; T2 bright lesion in the cervical cord
at the level of C4-5; the lesions were consistent with the demyelinating process. Level
C5-6 showed flattening of the thecal sac as well as the ventral surface of the cord with
moderate to severe canal stenosis.

27. Onor about December 5, 2018, Plaintiff's MRI of the cervical spine
revealed a new T2 bright lesion in the cervical cord just above C3-C4, which measured
5mm in craniocaudal extent; persistent flattening of the thecal sac as well as the ventral
surface of the cord with moderate to severe canal stenosis was observed at C5-6. Dr.
Hannauer, MD certified Plaintiff disabled.

28. Onor about January 9, 2019, Plaintiff returned to Dr. Hannauer and
reported tingling in her fingers, neck pain, and feeling lightheaded. Dr. Hannauer
reviewed Plaintiffs MRI and observed the new cervical lesion. Plaintiff was
subsequently prescribed a five day course of steroid infusions and advised to continue
Extavia treatments for multiple sclerosis.

29. Onor about January 31, 2019, Plaintiff visited Internist Jennifer Armstrong,
MD and reported blurred vision following her infusion therapy.

30. On or about March 28, 2019, Plaintiff was recertified disabled by Dr.
Hannauer.

31. On or about April 30, 2019, Plaintiff's treating physician John Chuang-Yi
Hsu, MD placed Plaintiff off of work as well.

32. On or about June 9, 2019, Plaintiff was again certified disabled by Dr.
Hannauer.

33. On or about July 15, 2019, pain management specialist Artis Woodward,

~5-

 

COMPLAINT
S
%
_
6
tC
c
Q

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 6of8 Page ID #:6

oOo O ON OO oO FB WO HS =

NM NY BS NO MH DYMO NM HN PO &@ | eo or ow oe oot hl Ok
oN DON FF WwW HY =A COD O WON ODO ON BR WO PP wa

MD (“Dr. Woodward”) stated Plaintiff is capable of standing, walking, and sitting on an
occasional basis. She can only occasionally perform reaching at desk level, right
handling/ mousing, right fingering, and right keyboarding. Dr. Woodward stated Plaintiff
was disabled from all aspects of her job duties.

34. On or about September 30, 2019, Dr. Woodard reiterated that Plaintiff was
incapacitated due to multiple sclerosis and certified her continued disability.

35. Based upon the substantial medical evidence in the possession of
PRUDENTIAL at the time of the denial, the decision to deny disability insurance benefits
was wrongful and contrary to the terms of the Plan.

36. To date, even though Plaintiff has been disabled, PRUDENTIAL has not
paid Plaintiff any disability benefits under the Policy since on or about April 18, 2019.
The unlawful nature of PRUDENTIAL’s denial decision is evidenced by, but not limited
to, the following:

° PRUDENTIAL engaged in procedural violations of its statutory
obligations under ERISA, including, but not limited to, failing to
promptly identify the medical consultants who reviewed her file; and,
failing to timely advise Plaintiff of what specific documentation it
needed from her to perfect her claim; and

° PRUDENTIAL ignored the clear evidence of disability, combed the
record and took selective evidence out of context as a pretext to deny
Plaintiff's claim; and,

e PRUDENTIAL ignored the opinions of Plaintiff's board certified
treating physicians and/or misrepresented the opinions of Plaintiff's
treating physicians. Deference should be given to the treating
physicians’ opinions as there are no specific, legitimate reasons for
rejecting the treating physicians’ opinions which are based on
substantial evidence in the claim file. Further, PRUDENTIAL’s

financially conflicted physician’s opinion does not serve as substantial

-6-

 

COMPLAINT
[= DarrasLaw

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 7of8 Page ID #:7

oOo ON ODO oO FF WH NY =

PR RO RO DR RO KN PR NH DO |= | | or hoorwr®dmhUmumDmhlUuUuhlUllClUlllk
ao nN Oo aA fF WwW HY += OD oO WON DO ON FR WO DB w= CO

evidence, as it is not supported by evidence in the claim file, was not
issued by a physician with the same level of medical expertise as the
board certified treating physicians, nor is it consistent with the overall
evidence in the claim file.

37. For all the reasons set forth above, the decision to deny disability insurance
benefits was wrongful, unreasonable, irrational, contrary to the evidence, contrary to the
terms of the Plan and contrary to law.

38. Additionally, ERISA imposes higher-than-marketplace quality standards on
insurers. It sets forth a special standard of care upon a plan administrator, namely, that
the administrator discharge its duties in respect to discretionary claims processing
solely in the interests of the participants and beneficiaries of the plan, see § 1104(a)(1);
it simultaneously underscores the particular importance of accurate claims processing
by insisting that administrators provide a full and fair review of claim denials, see §
1133(2)); and it supplements marketplace and regulatory controls with judicial review of
individual claim denials, see § 1132(a)(1)(B).

39. Asa direct and proximate result of PRUDENTIAL’s failure to provide
Plaintiff with disability benefits, Plaintiff has been deprived of said disability benefits
beginning on or about April 18, 2019, to the present date.

40. Asa further direct and proximate result of the denial of benefits, Plaintiff
has incurred attorney fees and costs to pursue this action, and is entitled to have such
fees paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA § 502(g)(1).

41. Acontroversy now exists between the parties as to whether Plaintiff is
disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that she
meets the Plan definition of disability and consequently she is entitled to all benefits
from the Plan to which she might be entitled while receiving disability benefits and
reimbursement of all expenses and premiums paid for such benefits from the
termination of benefits to the present. In the alternative, Plaintiff seeks a remand for a

determination of Plaintiff's claim consistent with the terms of the Plan.

-7-

 

COMPLAINT
 

 

Case 2:21-cv-07039-RSWL-PD Document1 Filed 09/01/21 Page 8o0f8 Page ID#:8

—_—

oo Oo ON Oo KR WW PD

WHEREFORE, Plaintiff prays for relief against Defendants as follows:

1. An award of benefits in the amount not paid Plaintiff beginning on or about
April 18, 2019, together with interest at the legal rate on each monthly payment from the
date it became due until the date it is paid; plus all other benefits from the Plaintiff which
she might be entitled while receiving disability benefits and reimbursement of all
expenses and premiums paid for such benefits or, in the alternative, a remand for a
determination of Plaintiff's claim consistent with the terms of the Plan;

2 An order determining Plaintiff is entitled to future disability
payments/benefits so long as she remains disabled as defined in the Plan;

3. For reasonable attorney fees and costs incurred in this action; and,

4. For such other and further relief as the Court deems just and proper.

(=) DarrasLaw

Dated: August 31, 2021 yee

FRANK.N. DARR

SUSAN B. GRABARSKY
Attorneys for Plaintiff
KOURNEY SANKEY

 

-8-
COMPLAINT
